DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are canceled without traverse as being drawn to a non-elected invention.  An restriction was made without traverse in the reply filed on 9/1/2022.
Claims 6-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.
Applicant’s election without traverse of Claims 1-5, and 12-16 in the reply filed on 9/1/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the current application’s version of the specification). Appropriate correction is required:
Different parts have the same number.  Part “222” is labeled as both “side bar” (See Paragraph 0075) and “side portion” (See Paragraph 0069 and 0070).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term “nest stop” in claim 5 is a relative term which renders the claim indefinite. The term “nest stop” is not defined by the claim, the specification or drawings does not provide a standard for ascertaining the requisite degree of what the “nest stop” would be for the elected embodiment, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. NOTE: This term was defined in the specification for one of the non-elected embodiments.  The current elected drawings do not portray a nest stop, and it is unclear if what would function as one, if that is the inventor’s intent.
Claim 14 recites the limitation "the two or more totes" in Line 2, Claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 are rejected under 35 U.S.C. 112(b) as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-13, and 14-16 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as anticipated by Hinrichs (US 3366274 – hereafter referred to as Hinrichs) or, in the alternative, under 35 U.S.C. 103 as obvious over Box (US 3659743 – hereafter referred to as Box).  The Examiner’s Annotated Diagram of Hinrichs follows:

    PNG
    media_image1.png
    762
    856
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1, Hinrichs teaches: a tote (Hinrichs – Examiner’s Annotated Diagram A, Item A), comprising: a bottom panel (Hinrichs as two bottom panels forming a single structure – Bottom Wall items 16 and 18 – Column 3, Lines 16-25) for supporting one or more retail items (Column 2, Lines 16-22 describes the purpose of the invention for transport of consumables for sale, the container is also capable of carrying retail items); a rear panel (Panels 10 and 14 – labeled side walls, Column  3, lines 26-29) and a front panel (Panels 8 and 12 – labeled side walls, Column  3, lines 26-29), wherein the front panel comprises an opening for accessing the one or more retail items of the tote (Both front and rear panels are identical, but capable of providing access to the contents of the container); a first (Item 4 – End Wall) and a second side panel; (Item 6 – End Wall) and one or more bale arms (Wire ring – 56) positioned across a top of the tote (Item A), wherein the one or more bale arms (56) extend from the first side panel  (4) to the second side panel (6), such that the one or more bale arms are operable to support another tote stacked on top of the tote (Column 3, Line 70 through Column 4, Line 2).  
Therefore, Hinrichs fully anticipates the claimed invention. 
Additionally, and in the alternative, if an argument may be made that Hinrichs does not expressly teach that a unitary structure (Side walls, bottom walls – each assembly having two parts each) then it would have been obvious to one of ordinary skill in the arts having the teachings of Box (US 659743 – hereafter referred to as Box -  a similar disclosure on nestable and stackable shipping containers for retail items), before them at the time the application was filed, to improve the structure of Hinrichs for the purpose of improving stack-ability and transportability by reducing the complexity of the container while increasing its functionality through inter-container connections.  The Examiner’s Annotated Diagram B for Box follows:

    PNG
    media_image2.png
    712
    820
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
Box provides further detail and support of the following elements present in the prior art: a continuous side wall (Box, Annotated Diagram B, Item AA) and bottom wall (Bottom wall – 19) assembly.  
Box also teaches having bale arms that overlap with adjacent containers to link the containers during movement (Column 3, Lines 16-24)(MOTIVATION: Column 1, Lines 17-30 – to prevent containers from being locked in the nested position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified walls of Hinrichs (Side walls – Items 8/10/12/14; and Bottom Walls – Items 16 and 18) with the unitary walls taught by Box (Annotated Diagram B, Item AA and Figure 7) in order to advantageously combine structural features to prevent containers from being locked in the nested position (Box, Column 1, Lines 17-30). 
In regards to Claim 2, Hinrichs continues to teach: wherein the first side panel (Hinrichs, Item 6) and the second side panel (Item 4) each comprise one or more slots (End Wall Slots – 64, Column 3, Line 70 through Column 4, Line 2) along a top edge of the first and second side panels (See Annotated Diagram A, where Item 56 – wire ring, passes through end wall slots 64, disposed on the top wall of the side panels).  
In regards to Claim 3, Hinrichs continues to teach: wherein the one or more bale arms (Hinrichs – 56 – wire ring) are rotatable from a first position (Closed, stackable – shown on Annotated Diagram A, Figure 7 and 1) to a second position (Open, nestable – with wire ring attached to side of container with clips – 54, and outlined in Column 3, lines 40-45), wherein in the first position, the one or more bale arms are positioned in the one or more slots (Annotated Diagram A, Figure 7 where the wire ring – 56 is nested through slots 64 into holding clips 52 – which meets this limitation.).  
In regards to Claim 4, Hinrichs continues to teach: wherein in the second position (Hinrichs, Column 3, Lines 40-45), the one or more bale arms (wire ring – 56) are not positioned across the top of the tote (Hinrichs drawing Figure 6 shows this limitation is met, where the wire ring is stowed on the side panel of the container when in the nestable configuration.).    
In regards to Claim 5, Hinrichs continues to teach: wherein the tote further comprises a nest stop (34 – transverse ridge) positioned on a at least one of a side panel and a rear panel of the tote (Feature 34 connects with both the sides and the front and back of the container, as it is integral with the structure) (EXAMINER’S NOTE: there is no structure for the item “nest stop” in the elected species depicted in Figures 1-3 {SEE RESTRICTION PRIOR TO THIS OFFICE ACTION}, this annotation for Claim 5 was provided in the interests of compact prosecution.).  
In regards to Claim 12, Hinrichs teaches: wherein the one or more bale arms (Hinrichs – wire ring – 56) are rotatable between a first position (Closed, stackable – shown on Annotated Diagram A, Figure 7 and 1) and a second position (Open, nestable – with wire ring attached to side of container with clips – 54, and outlined in Column 3, lines 40-45), and wherein the first position allows another tote (A’) to be stacked on top of the tote (A) (See Hinrichs, Column 3 – Line 70 through Column 4 Line 2 that meets this limitation.), and wherein the second position allows another tote (A’) to be nested within the tote (A) (See Hinrichs, Column 3, Lines 50-55 for nested position and Figure 5 of Hinrichs – not on Annotated Diagram).  
In regards to Claim 13, Hinrichs teaches all the limitations of the parent claim, including a latch on the opposing side of the wire ring - 56 (bale arm).
Hinrichs does not explicitly teach a latch on the rear panel of the container assembly.
However, Hinrichs discloses the claimed invention except for “having a latch coupled to the rear panel, wherein the latch is operable to secure at least one bale arm against the rear panel.”  It would have been obvious to one having ordinary skill in the art at the time the application was filed to have a latch mechanism for the bale arm either on the rear panel or the side panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that is not already taught in the prior art.
Further, At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move Hinrichs’ latch assemblies because Applicant has not disclosed that “having a latch coupled to the rear panel, wherein the latch is operable to secure at least one bale arm against the rear panel”  provides an advantage, is used for a particular purpose, or solves a stated problem that is not already taught by Hinrichs’ disclosure. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with latches disposed on either surface because the latching function is what is required based on the geometry of the container, the base arm, and the functions it serves.Therefore, it would have been an obvious matter of design choice to modify Hinrichs to obtain the invention as claimed.
NOTE: Separate Independent Claim Set follows:
In regards to Claim 14, Hinrichs teaches: A tote system (Hinrichs’ description of his tote system - Column 2, Lines 3-10) comprising: two or more totes (A and A’), wherein each of the two or more totes comprises one or more bale arms (Wire Ring – 56) and a front panel (made from parts 8, 10, 12, 14) comprising an opening for accessing one or more retail items (See Annotated Diagram A, front, Figure 2 for opening); wherein the one or more bale arms (56) are rotatable between a first position (Closed position or stacking position, in Figure 2 and 3, Annotated Diagram A) and a second position (Open and nesting position, depicted in Hinrichs’ Figure 7); wherein the two or more totes comprise a first tote (A) and a second tote (A’), and wherein the second tote (A’) is stacked on top of the one or more bale arms of the first tote (Hinrichs, Lines 46-50) when the one or more bale arms of the first tote are in a first position (See Figures 2 and 1, Annotated diagram and above excerpt that describes Hinrichs as explicitly disclosing this capability.).
Therefore, Hinrichs fully anticipates the claimed invention. 
Additionally, and in the alternative, if an argument may be made that Hinrichs does not expressly teach that a unitary structure (Side walls, bottom walls – each assembly having two parts each) then it would have been obvious to one of ordinary skill in the arts having the teachings of Box (US 659743 – hereafter referred to as Box -  a similar disclosure on nestable and stackable shipping containers for retail items), before them at the time the application was filed, to improve the structure of Hinrichs for the purpose of improving stack-ability and transportability by reducing the complexity of the container while increasing the container system’s functionality through inter-container connections (See Box – Column 3, Lines 16-24).
Box provides further detail and support of the following elements present in the prior art: a continuous side wall (Box, Annotated Diagram B, Item AA) and bottom wall (Bottom wall – 19) assembly.  
Box also teaches having bale arms that overlap with adjacent containers to link the containers during movement (Column 3, Lines 16-24)(MOTIVATION: Column 1, Lines 17-30 – to prevent containers from being locked in the nested position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified walls of Hinrichs (Side walls – Items 8/10/12/14; and Bottom Walls – Items 16 and 18) with the unitary walls and bale structures taught by Box (Annotated Diagram B, Item AA and Figure 7) in order to advantageously combine structural features to prevent containers from being locked in the nested position (Box, Column 1, Lines 17-30). 
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the container system of Hinrichs to a unitary wall structure because Applicant has not disclosed that the wall structure geometry provides an advantage, is used for a particular purpose, or solves a stated problem that is not already taught in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with either wall structure because the base arm (Wire ring – 56) is secured in both the open and closed positions, allowing for a nesting configuration and a stacking configuration container systems.
Therefore, it would have been an obvious matter of design choice to modify Hinrichs to obtain the invention as claimed.
In regards to Claim 15, Hinrichs teaches: a third tote (A’’) stacked on top of the one or more bale arms of the second tote (A’) when the one or more bale arms of the second tote are in a first position (Closed position or stacking position, in Figure 2 and 3, Annotated Diagram A).   EXAMINER’S NOTE: Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
In regards to Claim 16, Hinrichs teaches the limitations of the parent claim.
Hinrichs does not explicitly disclose the palletization relationships that multiple containers have.
However, Box teaches a similar container structure with bales and further teaches that, when palletized: wherein the two or more totes (AA and AA’) are positioned on the pallet (See Annotated Diagram B, Figures 4-7 and BB with respect to BB’ and CC with respect to CC’).  (MOTIVATION: In order to prevent locking in the nested position – Column 1, Lines 17-30)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to explicitly teach the stacking structure of nesting and stacking containers with bales, providing the explicit stacking structure taught by Box (See Annotated Diagram B, Figures 4-7 and BB with respect to BB’ and CC with respect to CC’) motivated by the benefit of advantageously decreasing the tendency of nested containers to stick or lock together.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Licari (US 4760921) discloses Figures 1-6 and structures common to stackable containers with interconnection features as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784